                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BRYAN PHILLIP JOSEPH TUGGLE,                           )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:19-cv-04055-TWP-TAB
                                                       )
PENDLETON CORRECTIONAL FACILITY, et                    )
al.                                                    )
                                                       )
                             Defendants.               )

 Order Screening Amended Complaint, Dismissing Action, and Directing Final Judgment

       Plaintiff Bryan Phillip Joseph Tuggle filed this 42 U.S.C. § 1983 action alleging that the

defendants fired him from his prison job without due process. The Court screened and dismissed

his original complaint, dkt. 9, and Mr. Thompson has filed an amended complaint that is now

subject to screening.

                                          I. Screening Standard

       The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim

for relief, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b). In determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

                                   II. The Amended Complaint

       Mr. Tuggle is an inmate at Pendleton Correctional Facility. The amended complaint alleges

that the defendants—(1) Dushan Zatecky, (2) Christine Cook, and (3) Aaron Smith—failed to

provide him due process in a disciplinary hearing. He further alleges that prison staff improperly

denied his grievances complaining about the lack of process. He seeks $15,000 in damages.
                                           III. Discussion

        Mr. Tuggle’s claims that he was denied due process at a disciplinary hearing are dismissed

for failure to state a claim upon which relief can be granted. The Fourteenth Amendment’s

Due Process Clause applies when a state deprives a person “of life, liberty, or property.”

Mr. Tuggle does not allege that he was deprived of life, liberty, or property as a result of the

allegedly defective disciplinary proceedings. 1

        Mr. Tuggle’s grievance-related claims are also dismissed for failure to state a claim upon

which relief can be granted. “[T]he Constitution does not require that jails or prisons provide a

grievance procedure at all, nor does the existence of a grievance procedure create a constitutionally

guaranteed right.” Daniel v. Cook Cty., 833 F.3d 728, 736 (7th Cir. 2016).

                                           IV. Conclusion

        This action is dismissed for failure to state a claim upon which relief can be granted.

28 U.S.C. § 1915A(b)(1). Final judgment consistent with this Order shall now issue.

        Because the action has been dismissed for failure to state a claim, Mr. Tuggle is assessed

a strike and notified that upon the receipt of three total strikes, he will not be permitted to proceed

in forma pauperis in future litigation unless he is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

        IT IS SO ORDERED.

Date:    12/12/2019




1
   Mr. Tuggle suggested in his original complaint that he lost his prison job because of the
disciplinary proceedings. Dkt. 2 at 4 (asking to be “reinstated as a kitchen worker”). But he has no
liberty interest in a prison job. See Starry v. Oshkosh Corr. Inst., 731 Fed. App’x 517, 518
(7th Cir. 2018) (citing DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000)).
Distribution:

BRYAN PHILLIP JOSEPH TUGGLE
121458
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only
